Name: Council Regulation (EC) NoÃ 2068/2004 of 29 November 2004 amending Regulation (EC) NoÃ 2667/2000 on the European Agency for Reconstruction
 Type: Regulation
 Subject Matter: Europe;  EU institutions and European civil service;  executive power and public service
 Date Published: nan

 3.12.2004 EN Official Journal of the European Union L 358/2 COUNCIL REGULATION (EC) No 2068/2004 of 29 November 2004 amending Regulation (EC) No 2667/2000 on the European Agency for Reconstruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 181a(2), first sentence thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The European Agency for Reconstruction implements Community assistance provided for in Regulation (EC) No 2666/2000 (2) in Serbia and Montenegro, including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999, and in the former Yugoslav Republic of Macedonia. (2) Regulation (EC) No 2667/2000 (3) applies until 31 December 2004. (3) Regulation (EC) No 2667/2000 provides that the Commission shall submit to the Council an evaluation report on its application and a proposal on the status of the Agency. (4) The Commission made that report public on 4 June 2004. (5) Community assistance for Serbia and Montenegro, including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999, and in the former Yugoslav Republic of Macedonia is programmed in Country Strategy Papers for the period 2002 to 2006, in line with the Community's financial perspectives. The Commission is in the process of proposing multi-annual indicative programmes for the period 2005-2006 for these countries and territories. (6) In the light of the positive evaluation of the activities of the Agency and the fact that the framework of Community assistance covers the period until 2006, it is important to ensure continuity in the implementation of Community assistance. Consequently, the mandate of the European Agency for Reconstruction should be prolonged until 31 December 2006. (7) A Constitutional Charter was adopted in the Federal Republic of Yugoslavia on 4 February 2003, renaming the country Serbia and Montenegro (4). This change of name should be taken into account. (8) Regulation (EC) No 2667/2000 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2667/2000 is hereby amended as follows: 1. in Article 1, the term to the Federal Republic of Yugoslavia shall be replaced by the term to Serbia and Montenegro; 2. in Article 2(1)(b), the term the Federal Republic of Yugoslavia shall be replaced by the term Serbia and Montenegro; 3. in Article 4(10), the term to the Federal Republic of Yugoslavia shall be replaced by the term to Serbia and Montenegro; 4. Article 14 shall be replaced by: Article 14 By 31 December 2005 the Commission shall report to the Council on the future of the mandate of the Agency. Any proposal to extend the mandate of the Agency beyond 31 December 2006 should be made by the Commission to the Council by 31 March 2006.; 5. Article 15 shall be replaced by: Article 15 The Commission may delegate to the Agency the execution of the Community assistance decided upon for Serbia and Montenegro and for the former Yugoslav Republic of Macedonia under Regulation (EC) No 1628/96.; 6. In Article 16, the date 31 December 2004 shall be replaced by 31 December 2006. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2004. For the Council The President L. J. BRINKHORST (1) Opinion delivered on 17 November 2004 (not yet published in the Official Journal). (2) OJ L 306, 7.12.2000, p. 1. Regulation as amended by Regulation (EC) No 2415/2001 (OJ L 327, 12.12.2001, p. 3). (3) OJ L 306, 7.12.2000, p. 7. Regulation as last amended by Regulation (EC) No 1646/2003 (OJ L 245, 29.9.2003, p. 16). (4) Including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999.